Citation Nr: 1714189	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that in December 2013, the Board reopened and remanded the claim for further development.  In June 2016, the Board again remanded the claim to obtain a more thorough rationale for VA opinions provided in previous VA examinations. 


FINDING OF FACT

The evidence reasonably shows that the Veteran's low back disability was aggravated by his service-connected left hip disability. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016). 


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for a low back disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), or establishing that given symptoms or observable events happened during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In October 2004 correspondence, the Veteran outlined the history of his left hip wound in service and his subsequent back pain.  He stated that after being shot in the left hip in Vietnam, he noticed back pain while he was recovering in a spica cast.  He stated that he started to experience lower back problems again around "1971 or 1972" and started seeing a chiropractor to address those symptoms.  He stated that he had a serious back pain episode first in 1978 and was told at that time by his chiropractor that his back problems would continue and "get progressively worse."  Since that time, the Veteran has suffered various periods of back pain, adapting his lifestyle to recuperate his back.

In November 2004, the Veteran's chiropractor provided a positive nexus opinion for the Veteran's low back disability secondary to his service-connected left hip disability.  At that time, the chiropractor reported that the Veteran had had a variety of back symptoms since 1993.  He stated that the progressive deterioration of the Veteran's back was due to the "trauma from the bullet and the subsequent surgeries which removed major muscle tissue."  The chiropractor stated that the abnormal function caused by his hip injury resulted in the deterioration of the Veteran's back condition over many years.  He noted that even though several intervening injuries have worsened the Veteran's back condition over time, the origin of the back disability began from the abnormal gait caused by the service-connected left hip injury.  Over the course of twelve years, this private chiropractor would write at least six additional letters, providing additional explanation for this conclusion and rationale. 

In a 2005 VA examination, the examiner noted that the Veteran had a history of hip and leg pain following his hip wound in service.  The examiner noted that records indicated that the Veteran complained of back pain while in service, which the examiner felt was most likely due to the spica cast.  The examiner noted that the Veteran had a history of back complaints, sometimes relating to injuries at work, but noting the Veteran did not report low back pain at the time he left service.  The examiner noted that the Veteran had no limp at the examination and had normal strength in his left hip and accordingly opined that the Veteran's low back disability was not related to his gunshot wound to his left hip in service, instead stating that the Veteran's back condition was solely due to his degenerative disc disease. 

In June 2005, the Veteran's chiropractor opined that "abnormal structure balance due to compensation from the trauma caused strain on his... back.  This in turn caused the degenerative developments in the joints of his spine."  He noted that as he has treated the Veteran over the years, he has observed the Veteran's spine deteriorate.  The private chiropractor offered another positive nexus opinion between the Veteran's service-connected hip disability and back disability. 

In March 2010 VA examination, the Veteran reported back pain since he left service.  He described various back injuries he had in the interceding years.  The examiner reported that there was severe degenerative arthritis of the lumbar spine based on orthopedic evaluation. 

In August 2012 VA progress records show that a treating VA chiropractor opined "that years of altered gait may have contributed to the degenerative changes in the lumbosacral spine." 

In an August 2014 VA examination, the examiner reported the extensive history of the Veteran's back condition, noting that the Veteran had sought chiropractic treatment for years.  The examiner noted that the Veteran walked with a slight limp, but also noted that there were no callosities formed on the dominant foot.  The examiner reported that the Veteran resisted all motion, complaining of pain in each hip.  The examiner noted that while the Veteran walked, he did not put any increased pressure on the lateral border of his foot.  Overall, the examiner opined that the low back disability was not caused or aggravated by the left hip disability. 

In June 2016, the Board remanded the claim to obtain a further rationale to the examiner's 2014 opinion.  In a September 2016 addendum opinion, the examiner reiterated his conclusion that the degenerative disc disease was not related, secondary to, or aggravated by the Veteran's left hip wound or disability.  He referred to his previous August 2014 examination where he discussed the history of the Veteran's back disability when asked to provide a rationale.  He did not specifically address the private chiropractor's arguments; that the abnormal gait from the Veteran's hip disability had aggravated the Veteran's back condition over the past decades. 

Analysis and Conclusion

The Board finds that the Veteran's low back disability was aggravated by the Veteran's service-connected left hip disability.  The Veteran has met all three criteria for service connection.  As for a current condition, he has several diagnosed back disabilities that have been confirmed by both private and VA doctors.  As for an in-service injury, the record documents a left hip injury in service.  As for a causal link between the in-service left hip injury and the current back disabilities, both a private chiropractor and a VA chiropractor provided positive medical nexus opinions that support finding that the Veteran's back disability has been aggravated by his service-connected left hip disability.

The Board notes that the Veteran's private chiropractor provided multiple statements over the last decade to support the Veteran's claim that his back disability is aggravated by his service-connected left hip disability.  The chiropractor incorporated a thorough historical analysis of the Veteran's disability.  Because of the private chiropractor's long history of treating the Veteran, as well as the thorough explanation for the conclusions provided, the Board finds these opinions to be persuasive.  In addition, the Board notes that VA progress notes in August 2012 confirm the private chiropractor's opinion, providing a second positive opinion that the Veteran's low back disability has been aggravated by his left hip disability.  Overall, the Board finds that these opinions provide evidence of a positive nexus between the Veteran's service-connected condition and his low back disability. 

While a VA examiner provided negative opinions in 2005, 2014, and 2016, the Board finds the two positive opinions more probative into the development and cause of the Veteran's low back disability because of the extensive rationale and familiarity with the Veteran's history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the VA opinions provided an informed discussion of the history of the Veteran's disability, they did not provide a thorough rationale as to why the Veteran's abnormal gait or residuals from his left hip injury did not aggravate or cause his low back disability.  While the examiner at times suggested that the Veteran did not have an abnormal gait or did not have lower back symptoms immediately following service, the examiner also noted in the same opinions that the Veteran walked with a limp, expressed pain during range of motion tests, and had an extensive history of back symptoms with accompanying medical records.  These factual conflicts in the negative opinions decrease their probative value despite the fact that the VA examiner provided a rationale to support the conclusion provided.  Accordingly, the Board finds the positive opinions more probative as to the cause of the Veteran's back disability.  Therefore, service connection for a low back disability is warranted. 

ORDER

Service connection for low back disability is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


